Citation Nr: 1450610	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  09-49 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to January 1974, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  A videoconference Board hearing was held at the RO in July 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

In November 2011, this matter was remanded for further development, namely to obtain Social Security Administration (SSA) records.

In the November 2011 remand, the Board observed that the issue of entitlement to a disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) had been raised by the record but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Indeed, it was noted that the Veteran filed several lay statements (received in August 2011) with VA following his July 2011 Board hearing, along with a waiver of RO jurisdiction in the first instance, in which his wife and a family friend described how his PTSD symptomatology had worsened in recent years.  The Board found that it did not have jurisdiction over the claim and it was referred to the AOJ for appropriate action.  A review of the claims file (to include paper and electronic) reveals that this issue has not been addressed by the AOJ.  Consequently, this issue is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

A review of the paperless claims processing system (Virtual VA and Veterans Benefits Management System (VBMS)) reveals the October 2014 Appellant's Brief; there are no additional documents pertinent to the present appeal.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is once again required before the claim can be properly adjudicated.

The Veteran claims his service-connected disabilities, namely his PTSD, render him unemployable.  He is currently service-connected for PTSD, rated 50 percent, tinnitus, rated 10 percent, limitation of motion for right long finger associated with scar, rated 10 percent, right hand middle finger scar, rated 10 percent, left forearm scar, rated 0 percent, and bilateral hearing loss, rated 0 percent.  His combined total disability rating is 60 percent.  As noted in the Introduction, he further raises that his PTSD has worsened in severity thereby further affecting his employability.

Indeed, during the July 2011 Board hearing, the Veteran testified that he is unable to work because of an increase in forgetfulness as well as irritability.  See page 8 of the hearing transcript.  June 2011 and July 2011 statements from the Veteran's wife and longtime friend document the Veteran's "unke[m]pt and sloppy" appearance, his withdrawn behavior, as well as an increase in irritable behavior. 

As noted an increased rating for PTSD claim has not been adjudicated by the AOJ, and as indicated above, it is referred to the AOJ for proper development.  The TDIU claim, however, is "inextricably intertwined" with the claim referred herein to the AOJ. Harris v. Derwinski, 1 Vet. App. 181 (1991).  Thus, the TDIU issue must be adjudicated after full development and adjudication of the Veteran's referred PTSD increased rating claim. 

Notwithstanding the intertwined issue, the Board further notes the Veteran was last afforded a VA examination to determine his employability in March 2011, over three years ago.  Since that time, the Veteran claims his disabilities, namely PTSD, have worsened.  In this regard, the Board notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board observes, however, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

As previously noted, the Board remanded this issue in November 2011 in order to obtain SSA records.  The Board observes that SSA responded in December 2011 that the records had been destroyed.  The Veteran has been informed of such, and indicated that he did not have any copies of the SSA records.  That notwithstanding, while on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private healthcare providers referable to his disabilities, to include PTSD.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his disabilities, to include PTSD.  Thereafter, all identified records should be obtained in accordance with VA regulations.

2.  The AOJ should fully develop and adjudicate the PTSD increased rating claim.

3.  After the above is completed and records are obtained to the extent available, schedule the Veteran for a general medical examination to ascertain the current severity of the Veteran's service-connected disabilities, to include PTSD, tinnitus, right middle finger, left forearm, and bilateral hearing loss.  The examiner should note in the examination report all pertinent pathology associated with the service connected disabilities. 

The claims file must be made available to the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's, his wife's, and longtime friend's statements, the examiner must offer an opinion as to the impact the Veteran's service-connected disabilities, namely PTSD, has on his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale for all opinions must be provided.

4.  Thereafter, and after full development and adjudication of the inextricably intertwined issue relevant to an increased rating for PTSD, readjudicate the claim of entitlement to TDIU.  If the claim is denied, provide the Veteran a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response and then the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



